EXHIBIT PREMIERWEST BANCORP ANNOUNCES FIRST QUARTER RESULTS MEDFORD, OREGON—April 21, 2011: PremierWest Bancorp (NASDAQ:PRWT) announced results for the first quarter ending March 31, 2011, as follows: · Net loss applicable to common shareholders of $7.4 million, or $0.74 per common share, compared to a net loss applicable to common shareholders of $705,000, or $0.07 per common share for the quarter ended December 31, 2010. This compares to a net loss applicable to common shareholders of $3.3 million, or $1.02 per common share, for the quarter ended March 31, 2010. · Non-performing loans decreased by $19.8 million, or 15.3 percent, to $109.8 million or 11.9 percent of gross loans compared to $129.6 million or 13.3 percent of gross loans at December 31, 2010. Approximately $33.2 million, or 30.2 percent, of non-performing loans at March 31, 2011 are current as to payment of principal and interest despite being on non-accrual status. · Net interest margin was 3.83 percent, up from 3.78 percent for the quarter ended December 31, 2010, but down from 4.27 percent for the three months ended March 31, 2010. · Non-interest bearing demand deposits increased to $252.6 million, or 20.4 percent of total deposits, up from $242.6 million, or 19.2 percent of total deposits at the preceding quarter-end. Total deposits of $1.23 billion were down $32.4 million from December 31, 2010, reflecting the Company’s efforts to reduce the amount of higher-cost deposits. · Other real estate owned (OREO) and foreclosed assets totaled $29.8 million a decrease of $2.3 million from December 31, 2010. Sales for the current quarter were $4.4 million, resulting in a net gain on sale of $656,000. · Loan loss reserve was $33.4 million or 3.62 percent of gross loans at March 31, 2011, compared to $35.6 million or 3.64 percent at December 31, 2010. · Total risk-based capital ratio for PremierWest Bank was 12.51 percent, down from 12.59 percent at December 31, 2010, but up compared to 11.01 percent at March 31, 2010. · Charge-offs, net of recoveries of $4.0 million, increased to $8.5 million for the quarter ended March 31, 2011, compared to $6.5 million in charge-offs net of recoveries of $1.3 million in the previous quarter. · A provision for loan losses of $6.3 million was recorded in the current quarter versus none for the fourth quarter of 2010, and $6.1 million for the quarter ended March 31, 2010, due to recent declines in real estate values on impaired loans. · Cash and unencumbered securities totaled $259.4 million at March 31, 2011, providing a strong liquidity position. James M. Ford, PremierWest’s President & Chief Executive Officer, commented, “The first quarter of 2011 was a period of positive trends and hard-fought results.
